AO 24SD (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                                                                                              FILED
r
                                                                             UNITED STATES DISTRICT Col: JRT JAN3. 02020
                                                                                                                                                                         CLERK. U.S. OtSTRtC1 COURT
                                                                                            SOUTHERN DISTRICT OF CALIFORNL SOU~HERN DISTRICT OF CALIFORNIA
                                                                                                                           BY                      DEPUTY
                 yr,.yy,..,..,..,..., ........   r,,T">.   ,..,..,-.-,...,   ,.--.,.T,   ....   .,--r,-r,yr,.         TTTTi.r-.ll./l"T,'111.T,Y, Tlt.T   .l   ,t"""IT'll,T1'1i'Tlt.T A. T   ~ .l CIT."



                                                                                                                      (For Revocation of Probation or Supervised Release)
                                                                                                                      (For Offenses Committed On or After November I, 1987)
                                                                V.
                 RAFAEL MARTINEZ-LOPEZ(!)
                                                                                                                         CaseNumber:                     3:19-CR-07163-LAB

                                                                                                                      Max Schoening_ and Michelle Betancourt
                                                                                                                      Defendant's Attorney
    REGISTRATION NO.                                             62706-408
    •·
    THE DEFENDANT:
    D admitted guilt to violation of allegation(s) No.

    [Zi   was found guilty in violation of allegation(s) No.                                                    1,2                                                        after denial of guilty.

    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                                                        Nature of Violation

                   1,2                                                       nv I, Committed a federal, state or local offense




    x Supervised Release is revoked and the defendant is sentenced as provided in page 2. through 3 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                                                                       January 27 2020
                                                                                                                      Date of Imposition of Se~ce

                                                                                                                            ltUvWA · r ~//(/(.---.
                                                                                                                         N.L \RRY ALAN BURNS
                                                                                                                       CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                RAFAEL MARTINEZ-LOPEZ (1)                                                Judgment - Page 2 of 3
CASE NUMBER:              3: 19-CR-07163-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months to run consecutive to USDC for the Southern District of CA, case no. 19CR2802-LAB




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at   - - - - - - - A.M.                           on
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •    Prisons:
        •    on or before
        D    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------
  at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3: 19-CR-07163-LAB
 AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

  DEFENDANT:             RAFAEL MARTINEZ-LOPEZ (1)                                      Judgment- Page 3 of3
  CASE NUMBER:           3: 19-CR-07163-LAB

                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
30 months to run concurrent to USDC for the Southern District of CA, case no. 19CR2802-LAB

                                   SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

       The defendant must not commit another federal, state or local crime.

  II




                                                                                        3:19-CR-07163-LAB
